FILED
                            NOT FOR PUBLICATION                             DEC 03 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WILLIAM J. LICHA; ALICIA T. LICHA,               No. 12-72170
AKA Alicia Tovar,
                                                 Tax Ct. No. 14382-08
               Petitioners - Appellants,

  v.                                             MEMORANDUM*

COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


                            Appeal from a Decision of the
                              United States Tax Court

                          Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       William J. Licha and Alicia T. Licha, a.k.a. Alicia Tovar, appeal pro se from

the Tax Court’s decision, entered after a bench trial, upholding the Commissioner

of Internal Revenue’s deficiency determination and accuracy-related penalties for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
tax years 2001 through 2006. We have jurisdiction under 26 U.S.C. § 7482. We

review de novo the Tax Court’s legal conclusions and for clear error its findings of

fact, Kelley v. Comm’r, 45 F.3d 348, 350 (9th Cir. 1995), and we affirm.

      The Tax Court properly upheld the deficiency determination because the

Commissioner presented “some substantive evidence” that the Lichas failed to

report income and capital gains for the tax years at issue, and the Lichas did not

submit any relevant evidence “showing that the deficienc[ies] w[ere] arbitrary or

erroneous.” Hardy v. Comm’r, 181 F.3d 1002, 1004-05 (9th Cir. 1999).

      We reject as unsupported by law or evidence the Lichas’ contentions that the

Tax Court and the Internal Revenue Service (“IRS”) have no authority to

determine deficiencies, the IRS’s failure to include “OMB Control Numbers” on

various documents relieves the Lichas of their duty to pay federal income taxes, the

IRS improperly denied their Freedom of Information Act requests, and the tax

court judge was biased against them.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, including any challenge to the Tax Court’s accuracy-related

penalties. Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                          2                                    12-72170